 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY W. STEWART,                              No. 1:19-cv-01331-NONE-JDP
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
13           v.                                        PETITION
14    J. MACOMBER,                                     (Doc. No. 7)
15                       Respondent.
16

17          Petitioner Gregory W. Stewart, a state prisoner proceeding without counsel in this action,

18   seeks the issuance of a writ of habeas corpus under 28 U.S.C. § 2254. This matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 10, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending the petition be dismissed due to this court’s lack of jurisdiction

22   over petitioner’s unauthorized second or successive petition. (Doc. No. 7.) Those findings and

23   recommendations were served on petitioner and contained notice that any objections thereto were

24   due within fourteen (14) days. (Id.) On February 21, 2020, petitioner filed his objections to the

25   findings and recommendations. (Doc. No. 8.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                       1
 1   Petitioner has filed a successive petition for habeas relief and has failed to provide proof of leave

 2   from the Ninth Circuit Court of Appeals to proceed with a successive petition. Petitioner’s

 3   objections note numerous filings before the Ninth Circuit but point to no order from that court

 4   granting him leave to file the present petition. Therefore, the court lacks jurisdiction to consider

 5   his petition.

 6           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 7   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 8   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 9   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

10   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

11   court issue or deny a certificate of appealability when entering a final order adverse to a

12   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

13   Cir. 1997).

14           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

15   issue a certificate of appealability when “the applicant has made a substantial showing of the

16   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

17   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

18   that) the petition should have been resolved in a different manner or that the issues presented

19   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

20   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
21           In the present case, the court concludes that petitioner has not made the required

22   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

23   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

24   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

25   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

26   a certificate of appealability.
27   /////

28
                                                         2
 1        Accordingly:

 2        1.    The findings and recommendations issued on February 10, 2020 (Doc. No. 7) are

 3              adopted in full;

 4        2.    The petition (Doc. No. 1) is dismissed;

 5        3.    The court declines to issue a certificate of appealability; and

 6        4.    The Clerk of Court is directed to assign a district judge to this case for the

 7              purposes of closure and to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   March 4, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
